Order entered October 1, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00120-CV

                    BRUCE DWAIN COPELAND, Appellant

                                         V.

             NATIONSTAR MORTGAGE, LLC, ET AL., Appellees

                On Appeal from the 192nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-15575

                                     ORDER

        Before the Court is appellant’s September 30, 2021 motion to extend time to

file his amended brief to correct deficiencies noted in this Court’s letter dated

September 17, 2021. We GRANT the motion and extend the time to October 11,

2021.


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE